Case 2:15-cv-00350-.]E&=N|RI\/| Document 2 Filed Ol/OQ/l§»ml?age 1 of 4 Page|D 33
` FILED

IN THE UNITED sTATEs DISTRICT co T ge
FoR TH:E MI:DDLE DIsTRlcT oF FLo JAN '9 PH 2z 148
FORT MYERS DIVISION cLER§~<.us mercer count
I~':!DDLE U§STR[CT L'F FLURIDA
FO¥N Hz'ERS FLDRIDA
UNITED sTATEs oF AMERICA

ex rel., CHRISTINE H. OHA,

PlaintiH"s,
vs. Case No.: 2:15-cv-350-FtM-29CM
ADVANCED PA]N MANAGEMENT
AND SPINE SPECIALISTS OF CAPE FILED ]N CAMERA
CORAL AND FORT MYERS, DR. AND UNDER SEAL

MICHAEL A. FREY, DR. JoNATHAN

s. DAITCH, PARK cENTER FoR
PROCEDURES, LLc, leYs
THERAPEUTICS, lNc. (sUBsYs),
NEURoTHERM, nvc., MEDTRONIC,
lNc., JAZZ PHARMACEUTICALS, INC.,
ALLERGAN, 1NC., DEPoMED, INC.,
A&G sPlNAL soLUTIoNs, 1NC.,

lPs oF FoRT MYERS, LLC,

Defendants.
/

 

UNITED STATES OF Al\/[ERICA'S NOTICE OF PARTIAL INTERVENTION
FOR THE PURPOSE OF SETTLEMENT AND DECLINATION AS TO TI-IE
REMAINING DEFENDANTS
Pursuant to the False Clairns Act, 31 U.S.C. §§ 3730(b)(4) and Middle
District of Florida Local Rule 3.08(a), the United States notifies the Court of its
decision to intervene in this action for the purpose of settlement against certain
named defendants.

The United States intervenes against defendant Dr. Michael E. Frey, with
respect to the Covered Conduct defined in the Settlement Agreement entered into

between Dr. Frey, Relator Christine I-I. Oha, and the United States, dated May 11,

2018. In addition, the United States intervenes against defendant Dr. Jonathan S.

€»?>S

Case 2:15-cv-OO350-JEWRM Document 2 Fi|eo| Ol/OQ/lg@s§>age 2 of 4 PagelD 34

Daitch, with respect to the Covered Conduct defined in the Settlement Agreement
entered into between Dr. Daitch, Relator Christine H. Oha, and the United States,
dated December 14, 2018.

In addition, pursuant to the terms of the December 14, 2018 Settlement
Agreernent, upon Dr. Daitch’s payment of the Settlement Amount, the United States
and Relator will file a joint stipulation dismissing this action against Advanced Pain
Management Specialists, P.A., d/b/a Advanced Pain Management & Spine
Specialists (“Advanced Pain Management”) and Park Center for Procedures, LLC
(“Park Center”).

With respect to the remaining defendants named in the complaint including
Insys Therapeutics Inc., Neurotherm, Inc., Medtronic, Inc., Jazz Pharmaceuticals,
Inc., Allergan Inc., Depomed, lnc., A&G Spinal Solutions, Inc., and IPS of Fort
Myers, the United States notifies the Court of its decision to decline to intervene in
this action.

Although the United States declines to intervene with respect to these
defendants, we respectfully refer the Court to 31 U.S.C. § 373 0(c)(3), which allows
Relator to maintain the action in the name of the United States--subject, however, to
the proscription of § 3730(b)(l) that the “action may be dismissed only if the court
and the Attorney General give written consent to the dismissal and their reasons for
consenting.” Therefore, the United States requests that, should Relator or Defendant
propose that this action be dismissed, settled, or otherwise discontinued, this Court

solicit the written consent of the United States before ruling or granting its approval.

Case 2:15-cv-OO350-.]E(&'-MRI\/| Document 2 Filed Ol/OQ/lQWage 3 of 4 Page|D 35

Furthermore, pursuant to 31 U.S.C. § 3730(c)(3), the United States requests
that all pleadings filed in this action be served upon it; the United States also requests
that orders issued by the Court be sent to the Government's counsel. The United
States reserves its right to order any deposition transcripts, to intervene in this action
for good cause at a later date, and to seek the dismissal of the Relator’s action or
claim. The United States also requests that it be served with all notices of appeal.

Finally, the Government requests that the Relator’s Complaint, this Notice,
and any Order issued as a result of this notice be unsealed. The United States
requests that all other papers on file in this action remain under seal because in
discussing the content and extent of the United States' investigation, such papers are
provided by law to the Court alone for the sole purpose of evaluating whether the

seal and time for making an election to intervene should be extended

Respecthllly Subrnitted,

MARIA CHAPA LOPEZ
United States Attorney

By: s/ Ker S. Cohen
KYLE S. COHEN

Assistant United States Attorney
Florida Bar No. 0829951

2110 First Street, Suite 3-137

Ft. Myers, Florida 33901
Telephone No. (239) 461-2200
Facsimile No. (239) 461-2219
Email: Kvle.Cohen@usdoi.gov

Case 2:15-cv-OO350-.]E@1\/|R|\/| Document 2 Filed Ol/OQ/lQ@».Page 4 of 4 Page|D 36

CERT[FICATE OF SERVICE

IHEREBY CERTIFY that on January 9, 2019, a true and correct copy of the

foregoing motion was sent by United States mail to the following parties:

Katherine Earle Yanes
100 South Ashley Drive, Suite 1300
Tampa, FL. 33602

KYanes@kmf-law.com
Attorney for Relator

s/ Kvle S. Cohen
KYLE S. COHEN
Assistant United States Attorney

